t c memo united_states tax_court group administration premium services inc et al petitioners v commissioner of internal revenue respondent docket nos filed date edward j gildea for petitioners claire r mckenzie and patricia pierce davis for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies in additions to and penalty on petitioners’ federal income taxes for the year 1cases of the following petitioners are consolidated herewith jerome j and joanne l mancuso docket no and jerome j mancuso associates inc docket no additions and penalty sec sec sec petitioner deficiency a b group dollar_figure dollar_figure dollar_figure --- administration premium services inc jerome j and big_number dollar_figure --- dollar_figure joanne l mancuso jerome j mancuso big_number dollar_figure --- associates inc the cases were consolidated for trial briefing and opinion all references to petitioner are to jerome j mancuso all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues remaining for decision are whether petitioner corporations group administration premium services inc gaps and jerome j mancuso associates inc jjm are entitled to expense deductions in excess of the amounts allowed in the notices of deficiency and conceded by respondent whether gaps's and jjm's payments to petitioner and on his behalf were repayments of shareholder loans or corporate_distributions and whether the respective petitioners are liable for the following a all petitioners for the addition_to_tax under sec_6651 for failure_to_file timely income_tax returns b petitioners jerome j and joanne l mancuso for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules and regulations and c gaps and jjm for additions to tax under sec_6655 for failure to pay estimated_tax we hold that gaps and jjm are not entitled to any additional expense deductions the payments by gaps and jjm were corporate distributions--dividends to the extent of earnings_and_profits returns of capital to the extent of petitioner's basis in his shares and capital_gains as to the remaining amounts and the respective petitioners are liable for the additions to tax and penalty in amounts to be determined by rule_155_computations findings_of_fact the parties have stipulated some of the facts and the stipulations of facts and attached exhibits are incorporated in this opinion petitioners jerome j and joanne l mancuso resided in glenview illinois when they filed their petition in this case gaps and jjm maintained their principal places of business in arlington heights illinois when they filed their petitions at all relevant times petitioner was the sole shareholder and director and president of both gaps and jjm which were accrual basis taxpayers petitioner and joanne l mancuso are cash_basis taxpayers petitioner has been an insurance agent broker since prior to petitioner conducted his insurance_business as a sole_proprietor under the name of j j mancuso associates petitioner’s business was divided into two lines group employee benefit plans and individual life and disability contracts in late petitioner purchased a corporation named rapid dictation service inc rapid dictation from an attorney for less than dollar_figure petitioner believed based on the seller's representations that the name of rapid dictation was changed to group administration premium services inc sometime in early and that it was a corporation in good standing under illinois law early in petitioner began to conduct a portion of his business under the name gaps petitioner intended to use gaps to sell and administer all group employee benefit plans of his clients from to date petitioner continued to operate rapid dictation under the name gaps on the basis of his belief that it was a valid corporation in date petitioner’s then attorney advised him that rapid dictation was an invalid corporation and that a new corporation should be organized on date gaps filed articles of incorporation with the illinois secretary of state on date petitioner acting as sole director transferred to the newly organized corporation gaps all of the assets and liabilities of the business that he had been conducting under the name of gaps these assets consisted of two bank accounts containing dollar_figure and furniture and equipment valued by petitioner at dollar_figure both the bank accounts and the furniture and equipment had been used by petitioner while he was operating under the name of gaps sometime after the incorporation of gaps in date petitioner also transferred dollar_figure to gaps in exchange for big_number shares of gaps common_stock the bank accounts transferred by petitioner to gaps were the claims account and the premium account the claims account was an account through which funds flowed from employers and insurance carriers to employee beneficiaries and service providers the premium account was a collection account that was used to bill employers collect premiums and remit net_premiums to insurance carriers petitioner and his accountant john pritten prepared promissory notes from gaps to petitioner all of the notes are preprinted fill in the blank promissory notes each of the notes bears a typed-in issuance date and due_date and a stamped cancellation date and purports to bear interest at dollar_figure percent 2copies of the notes assembled as petitioners' exhibit also show the following note number amount issuance due_date canceled dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all of the notes are signed in what appears to be the same ink by petitioner as president of gaps on schedule l of its and u s_corporation income_tax return forms gaps showed liabilities as of the beginning and end of each year in the following amounts schedule l entry as of loans from stockholders --- --- --- dollar_figure notes payable in less than yr dollar_figure dollar_figure dollar_figure big_number notes payable in yr or more big_number big_number big_number big_number in gaps paid dollar_figure either directly to petitioner or on his and his family's behalf in gaps had dollar_figure of dollar_figure dollar_figure dollar_figure 3the parties introduced stipulated exhibit 14-n which purports to include the total_amounts of corporate payments made by gaps and jjm to petitioner or on his or his family's behalf the amounts and applications of all corporate payments to petitioner were as follows description amount description amount auto payments dollar_figure home insurance dollar_figure home insurance dollar_figure carsons chembank fields sears dollar_figure dollar_figure dollar_figure dollar_figure cable coned gas telephone equipment advertising commissions dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure state use_tax dollar_figure personal auto dollar_figure earnings_and_profits available for distribution to shareholders see infra pp on date petitioner incorporated the individual life and disability portion of his business under the name jerome j mancuso associates inc jjm petitioner transferred dollar_figure to jjm in exchange for big_number shares of jjm common_stock petitioner also transferred to jjm a dollar_figure bank deposit an account receivable of dollar_figure and office furniture fixtures and equipment valued by petitioner at dollar_figure petitioner and mr pritten prepared six promissory notes from jjm to petitioner all of the notes issued by jjm are preprinted fill in the blank promissory notes and signed in residential dollar_figure telephone sprint dollar_figure cash-personal dollar_figure bonus-jjm dollar_figure legal prof travel ent medical dental dollar_figure repairs dollar_figure dollar_figure dollar_figure the total of all payments listed in exhibit 14-n is dollar_figure respondent contends that the amounts contained in exhibit 14-n should be increased by dollar_figure for the payment of petitioner’s auto insurance with this amount added to the amounts in exhibit 14-n the total payments amount to dollar_figure we do not know which payments were made by jjm and which payments were made by gaps petitioner used one operating account in the name of jjm to make all the payments consequently all the copied checks attached to exhibit 14-n are jjm checks exhibit 14-n does not differentiate between payments made by gaps and jjm and respondent never apportioned the specific payments between the two corporations of the dollar_figure we have apportioned dollar_figure as the amount of the payments from gaps and dollar_figure as the amount of the payments from jjm for a discussion of how we apportioned the total payments between gaps and jjm see infra note what appears to be the same ink as the gaps notes each of the notes bears a typed-in issuance date and due_date and a stamped cancellation date and purports to bear interest at dollar_figure percent all the jjm notes are signed by petitioner as president of jjm on schedule l of its and u s_corporation income_tax return forms jjm showed liabilities as of the beginning and end of each year in the following amounts schedule l entry as of loans from stockholders dollar_figure dollar_figure dollar_figure dollar_figure notes payable in less than yr --- big_number big_number big_number notes payable in yr or more --- big_number big_number big_number in jjm paid a total of dollar_figure to petitioner or third parties for petitioner's or his family's benefit see supra note in jjm had dollar_figure of earnings_and_profits available for distribution to shareholders see infra pp some of the corporate payments to or on behalf of petitioner were also deducted by the corporations as ordinary and 4copies of the notes assembled as petitioners' exhibit also show the following note number amount issuance due_date canceled dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure necessary business_expenses they include payment by gaps and jjm for several of petitioner’s trips during in total respondent disallowed expense deductions of dollar_figure and dollar_figure claimed by gaps and jjm respectively on the mancusos' individual_income_tax_return form_1040 petitioner reported wages of dollar_figure from jjm and nonemployee compensation of dollar_figure from gaps petitioner also maintained an independent insurance agent license with massachusetts mutual insurance co mass mutual in petitioner earned gross wages from mass mutual which he reported on his form_1040 after deductions and withholdings petitioner received net wages of dollar_figure dollar_figure of which he deposited into the bank account of one of the corporate petitioners the mancusos' individual tax_return form_1040 was due on date the mancusos did not request an extension of time to file their form_1040 on date the 5petitioner traveled to kansas city missouri from mar through he also traveled to denver colorado from mar through from june through petitioner traveled to lake wales florida from july through petitioner traveled to sacramento california finally petitioner made three more denver colorado trips from aug sept through and nov through respectively 6the record is unclear as to which corporate account actually received the deposit because petitioner used the jjm operating account for both corporations we assume that the funds were deposited in this account mancusos signed and mailed their form_1040 to the irs kansas city service_center which received it on date gaps's and jjm's u s_corporation income_tax returns forms were due on date gaps and jjm did not request extensions of time to file these returns and the irs kansas city service_center never received them on date gaps and jjm provided unsigned copies of these returns bearing their names to the revenue_agent conducting the gaps examination the gaps and jjm pro forma returns respectively neither of the pro forma returns showed taxable_income or tax due and neither gaps nor jjm made any estimated_tax payments for the taxable_year opinion this case is another banal example of a sole shareholder who used his c corporations not only to carry on his business but also as personal pocketbooks without observing corporate formalities and record-keeping requirements petitioner used gaps and jjm to pay his and his family's personal living_expenses petitioner has claimed some of these payments as repayments of shareholder loans thereby not recognizing income at the individual level while the corporate petitioners that he controlled claimed some of the same payments as business_expense deductions thereby reducing income taxes that should have been reported at the corporate level by claiming some of these same payments as both corporate expense deductions and repayments of loans petitioners have tried to avoid tax at both the corporate and individual levels of course to the extent the corporate payments were for ordinary and necessary business_expenses of the corporate payor they would reduce income_tax at the corporate level while if they were truly repayments of bona_fide loans they would not be includable in petitioners' income however petitioner has tried to have it both ways treating the same payments as both corporate expense deductions at the corporate level and repayment of loans at the individual level we realize that shareholders of closely held c corporations often withdraw substantial amounts of corporate earnings as salaries which the corporations deduct thereby reducing income_tax at the corporate level and sometimes raising the question whether the salaries are reasonable by contrast petitioner has reported relatively small amounts of compensation from jjm and gaps while those corporations have claimed their payments of his personal living_expenses as business deductions if allowed to 7respondent determined in her statutory notice that gaps and jjm paid a total of dollar_figure in to petitioner or on his or his family's behalf respondent also disallowed in the corporations' statutory notices dollar_figure of corporate expense deductions claimed on the corporations' pro forma u s_corporation income_tax returns therefore dollar_figure of the dollar_figure paid to petitioner by gaps and jjm were also deducted by the corporations at the corporate level in addition the mancusos reported only dollar_figure as compensation to petitioner from the corporations dollar_figure wages from jjm and dollar_figure non-employee compensation from gaps on their form_1040 stand what petitioner and his corporations have done would make corporate income disappear completely from the income_tax system although these cases concern taxes at both the corporate and individual levels and were properly consolidated for trial briefing and opinion respondent's and petitioners' presentations have blurred the corporate and individual tax issues for example the relationships between the disallowed corporate deductions and the corporate payments to petitioner are not shown anywhere in the record we have the dollar_figure total of the corporate payments in joint exhibit 14-n however we are unable to determine how respondent apportioned the dollar_figure total amount of corporate payments listed in exhibit 14-n between gaps and jjm at trial and on brief respondent continually referred to gaps and jjm as one entity for purposes of determining the amount of corporate_distributions however the statutory notice apportions corporate_distributions between gaps and jjm in the amounts of dollar_figure and dollar_figure respectively we have had to review a spotty record to try to glean the actual amounts that gaps and jjm each paid to and for petitioner 8respondent made two adjustments to the amount of total payments of dollar_figure to arrive at the amounts of taxable corporate_distributions determined in the statutory notice one of the adjustments was for the amounts listed as shareholder loans on the gaps and jjm corporate_income_tax returns for the other adjustment was for amounts that petitioner reported on his individual return this included the dollar_figure of payments from mass mutual deposited in the corporate account the dollar_figure of wages from jjm and the dollar_figure of non-employee compensation continued issue corporate expense deductions the corporate petitioners bear the burden of establishing that they are entitled to the deductions claimed on their pro forma tax returns rule a 290_us_111 after concessions by the parties four business_expense categories remain in issue continued from gaps however respondent did not apportion the adjustments between the corporations instead reducing the total amount of payments by the total amount of adjustments to arrive at a total amount of dollar_figure in corporate_distributions only at this point did respondent apportion this amount between the two corporations to arrive at the amounts of dollar_figure and dollar_figure for gaps and jjm respectively we have worked backwards from the amounts of dollar_figure and dollar_figure to reapportion the dollar_figure between gaps and jjm assuming that petitioner deposited his mass mutual wage payments in the jjm account we therefore assume that respondent reduced the jjm payments by this amount it is clear from the record that the dollar_figure in wages and the loan amount of dollar_figure are allocable to jjm we have likewise assumed that the dollar_figure of non-employee compensation was from gaps it is clear from the record that the loan amount of dollar_figure is allocable to gaps with these adjustments we arrive at the following amounts gaps jjm amount of distribution in statutory notice dollar_figure dollar_figure non-employee compensation and wages mass mutual payments big_number big_number --- big_number shareholder loans reflected on the schedules l big_number big_number total payments big_number big_number at trial respondent allowed an additional reduction in the amount of distributions for advertising expenses and conceded additional deductions therefor of dollar_figure and dollar_figure by jjm and gaps respectively there remain in issue dollar_figure for gaps and dollar_figure for jjm for the salary wage category and dollar_figure for gaps for the legal professional category neither gaps nor jjm produced any evidence beyond their pro forma tax returns that they incurred these additional salaries wages and legal professional fees petitioners introduced no evidence concerning the nature and business_purpose of the alleged salaries and wages petitioners made no argument in either their opening or reply brief on either issue petitioners have failed to meet their burden_of_proof on the additional salaries and wages and the additional legal and professional fees therefore we uphold respondent’s determinations on these issues respondent allowed all deductions for corporate supplies and the only amounts still at issue in this case are additional office expenses for gaps of dollar_figure and for jjm of dollar_figure in support of these additional expenses petitioners proffered exhibit a purported summary and compilation of receipts evidencing business_expenses petitioners claim that exhibit supports these additional deductions respondent objected to exhibit at trial and renewed her objection on brief on the grounds of relevancy completeness and hearsay although we reserved ruling on this objection we find it unnecessary to rule even if exhibit were admitted it would not establish the deductibility of the additional office expenses the first page of exhibit is a purported summary of the amounts still at issue however the summary is titled supplies and there are no disputed deductions on the supplies issue exhibit is most deficient however with respect to the copies of the receipts included therein there is no indication of the relationship between the additional expenses and the corporations' business in order to be deductible a business_expense must be an ordinary_and_necessary_expense of doing business sec_162 the receipts do not show the ordinary and necessary business purposes of the expenses but rather reflect mostly personal items including groceries and minor office supply items even with the supply items listed there is no way to determine whether these receipts correspond to the additional deductions claimed exhibit does not carry petitioners’ burden of substantiating the office expense deductions therefore we uphold respondent’s determination on the office expenses petitioners claim additional travel and entertainment_expenses for gaps of dollar_figure and for jjm of dollar_figure petitioners’ claim that exhibit supports these deductions respondent objects to the exhibit on the grounds of relevancy lack of completeness hearsay and lack of trustworthiness as with exhibit we find it unnecessary to rule on respondent’s objection because the evidence on the claimed travel and entertainment deductions is similarly deficient even if admitted exhibit would not prove the deductibility of the additional travel and entertainment_expenses in addition to petitioners’ burden under sec_162 of proving that the expenses were ordinary and necessary business_expenses sec_274 imposes a stringent substantiation requirement for deductions for travel and entertainment_expenses under sec_274 no deduction will be allowed for travel and entertainment_expenses unless the taxpayer substantiates these expenses by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement regarding the amount of such expense or other item the time and the place of the travel and entertainment the business_purpose of the expense and the business relationship to the taxpayer of the person entertained sec_274 sec_1_274-5 income_tax regs while exhibit is a fairly comprehensive compilation of airline rental car hotel and entertainment receipts none of these receipts describes the business purposes of the trips or entertainment_expenses petitioner’s testimony is the only evidence of the business purposes of the trips and his uncorroborated testimony of the business purposes of the trips fails to satisfy the substantiation requirements of sec_274 sec_1_274-5 income_tax regs we therefore sustain respondent's determination disallowing the travel and entertainment_expenses issue corporate payments taxable corporate_distributions or nontaxable loan repayments a amounts of payments after generous allowances by respondent and respondent's concessions on advertising expenses see last sentence of note supra the amounts of gaps’s and jjm’s payments to petitioner or for his benefit were dollar_figure and dollar_figure respectively petitioners did not present any evidence of the amounts of money and other_property that gaps and jjm paid to petitioner or on his or his family's behalf the mancusos have not met their burden of proving that respondent’s determinations of the amounts of the corporate payments are incorrect b loan repayments or taxable_distributions a corporate payment to or on behalf of a shareholder is a corporate distribution if it is a payment made with respect to the shareholder’s stock sec_301 petitioner contends that the amounts gaps and jjm paid to him or paid on his behalf were nontaxable repayments of loans whether the gaps and jjm payments to petitioner were distributions with respect to their stock or loan repayments 9these amounts included respondent's determination that petitioner received constructive distributions through purported corporate commissions paid to his children by gaps and jjm after testimony by one of his children on this issue which seriously undermined his credibility petitioners conceded this issue at trial petitioners presented no other evidence on the amount of distributions depends in part on whether petitioner’s alleged transfers of property to gaps and jjm in earlier years were loans or contributions to capital the corporate payments cannot be loan repayments if there are no loans to repay whether an advance by a shareholder to a corporation is a loan or a contribution_to_capital is a question of fact 63_tc_790 magee v commissioner tcmemo_1993_305 and each debt-equity case must be decided on its own facts we therefore take a facts and circumstances approach in deciding whether the payments from petitioner to gaps and jjm were debt or equity when a shareholder makes an otherwise undocumented transfer of money or property to his corporation a strong inference arises that the transfer is a contribution_to_capital rather than a loan 15_tc_31 petitioner bears the burden of proving that he lent the cash and furniture to gaps and jjm 262_f2d_902 7th cir in distinguishing debt from equity courts have looked through taxpayers' labels to determine whether an advance creates a debtor-creditor relationship the court_of_appeals for the seventh circuit to which an appeal in this case would lie said in 132_f2d_182 7th cir revg 44_bta_865 the essential difference between a creditor and a stockholder is that the latter intends to make an investment and take the risks of the venture while the former seeks a definite obligation payable in any event in 308_f2d_39 2d cir remanding 35_tc_268 the court_of_appeals for the second circuit observed that whatever interests a stockholder chooses to take in a corporation whether debt or equity should be recognized as such so long as that investment has substantial economic reality in terms of the objective factors which normally surround the type of investment chosen and so long as it complies with arm's-length standards see also 74_tc_476 quoting 464_f2d_394 5th cir referring to the need to determine whether the transaction complies with arm's length standards and normal business practice these objective factors include the corporation's ability to repay and the likelihood of repayment as well as whether the parties complied with arm's-length standards and normal business practice against this background it is clear that petitioner's transfers to gaps and jjm were capital contributions rather than debt the only evidence of loans is petitioner's and his accountant's testimony and the fill in the blank promissory notes however there were no prepayment schedule no source documents and no interest payments and the categories and amounts shown on the schedules l that petitioner said reflected the loan balances outstanding at yearend between him and the corporations were inconsistent with the face amounts of the corporations' notes to him there are no loan documents beyond fill in the blank promissory notes all signed in what appears to be the same ink with the same stated_interest rate respondent argues that these promissory notes were created in preparation for trial petitioner has not convinced us otherwise nor has he proven that these notes were prepared each year to keep track of the running balances between himself and the corporations we believe it more likely that these notes were created in preparation for trial to try to save the bacon that had fallen into the fire when petitioners' numbers turned up in the audit_lottery even if the notes were not prepared for trial they do not evidence normal business practices although the notes contain maturity dates there is no evidence beyond cancellation stamps that either the corporations or petitioner enforced payment at the purported maturity dates in addition to obtaining repayment of principal a true lender is concerned with receiving interest 396_f2d_630 5th cir although there was stated_interest on the notes of dollar_figure percent there is no evidence that any interest was ever paiddollar_figure in addition the rate of interest on the notes did not change although quoted interest rates were changing during the 3-year period when the notes purported to be outstanding this is not evidence of normal business practice there are no source documents evidencing a loan both petitioner and his accountant referred to internal accounting_records and work papers when asked how each of the loan balances was calculated petitioner never offered these internal accounting documents into evidence petitioner stated that these records were available but that he would have to find them petitioners never produced them there are many inconsistencies between the categories and amounts shown on the schedules l that petitioner said reflected the loan balances outstanding at yearend between him and the corporations and the face amounts of the corporations' notes to him the corporate schedules l do not show significant loans from stockholders gaps showed no loans from stockholders as of 10gaps claimed an interest_deduction of dollar_figure on its pro forma tax_return respondent disallowed this entire amount and gaps has conceded this issue even if this interest was paid there is no evidence that it was paid to petitioner for these purported loans even if the interest was paid to petitioner for these purported loans petitioners did not report these payments as ordinary_income if the deduction was based upon an accrual of interest payable to petitioner the deduction would properly be disallowed under sec_267 by reason of the relationship between petitioner and gaps as defined in sec_267 date or as of date on its schedule l jjm showed no loans from stockholders as of date or as of date on its schedule l on the schedule l gaps showed loans from stockholders of zero on date and dollar_figure as of date on the schedule l jjm showed loans from stockholders of dollar_figure on date and dollar_figure as of december dollar_figure the schedule ls do not evidence sufficient loans to cover the payments made by gaps and jjm to and for petitionerdollar_figure 11in the statutory notice respondent generously reduced the amounts of corporate payments by the amounts of the stockholder's loans listed on gaps's and jjm's pro forma corporate_income_tax return schedule l petitioners provided no substantiation for these amounts beyond the pro forma returns 12john pritten testified that petitioner's loans are reflected on the schedules l under headings different from loans from stockholders he testified that the headings mortgages notes bonds payable in less than year and mortgages notes bonds payable in year or more also reflect petitioner's loans although it is true that these headings list substantially more than the stockholder loans category and that some of the amounts listed on the schedules l equal the face amounts of the promissory notes we do not find this testimony persuasive each of the promissory notes has a 1-year maturity_date this contradicts the distinction between notes payable in year or more and notes payable within less than year for example gaps note no for dollar_figure is exactly the same amount as the gaps schedule l entry under notes payable in less than year for although note no is payable in one year also neither mr pritten nor petitioner provided a sufficient business reason for separating any shareholder loans into the three different categories we find it much more plausible that mr pritten and petitioner created the notes in preparation for trial and had to rely on the other schedule l categories for the appropriate amounts because the amounts actually stated in the shareholder loans category were not sufficient to cover the amounts of the loans claimed the notes were not reduced in by amounts commensurate with the alleged loan repayments the gaps notes nos through equal dollar_figure whereas the gaps notes nos through equal dollar_figure this illustrates a reduction in total loans for gaps in of dollar_figure compared with the total amount of gaps payments to petitioner of at least dollar_figure this still leaves a difference of more than dollar_figure the jjm calculations show similar discrepancies the jjm notes nos and equal dollar_figure whereas the jjm notes nos and equal dollar_figure this would indicate a reduction in total loans for jjm in of dollar_figure compared with the total amount of jjm payments to petitioner of at least dollar_figure leaving a difference of more than dollar_figure there is no evidence that petitioner lent gaps or jjm any cash or property in that would account for these differencesdollar_figure the lack of correlation between the face amounts of the notes and the amounts shown on the pro forma schedules l belies petitioner's position we conclude that petitioner's transfers to gaps and jjm constituted equity investments rather than debt therefore the amounts that gaps and jjm paid to petitioner or on his or his family's behalf were not repayments of shareholder loans but 13petitioner claimed that the mass mutual payments account for some of this difference however we have already taken the mass mutual salary check and payments into account in reducing the amount of the total corporate payments rather payments with respect to petitioner's stock see infra pp for a discussion of petitioner's basis in gaps and jjm by virtue of these contributions c tax treatment of corporate_distributions sec_301 provides a three-tiered sequence for determining the tax treatment of corporate_distributions sec_301 first the distributions are dividends as determined under sec_316 to the extent of the corporation’s earnings_and_profits sec_301 second further distributions are nontaxable returns of capital to the extent of the shareholder’s basis in the stock of the corporation sec_301 third further distributions are capital_gain to the extent they exceed the shareholder’s basis in his stock sec_301 corporate_distributions are dividends to the extent of corporate earnings_and_profits sec_316 the parties stipulated to using current_earnings_and_profits only respondent contends that gaps's and jjm's current_earnings_and_profits were dollar_figure and dollar_figure respectively petitioners contend that gaps's earnings_and_profits were between dollar_figure and dollar_figure and that jjm's earnings_and_profits were between dollar_figure and dollar_figure petitioners did not explain the factors that created the ranges of earnings_and_profits argued in their briefs they did however argue that certain items such as accrued taxes interest on the corporate tax deficiencies and ordinary and necessary business_expenses disallowed for lack of sec_274 substantiation reduce earnings_and_profits petitioners contend that accrued taxes reduce current_earnings_and_profits 49_f2d_707 2d cir 16_tc_295 and respondent has not argued otherwise respondent calculated and took into account the accrued taxes in determining the corporations' earnings_and_profits petitioners are correct that accrued interest on taxes should be accrued ratably each year as it becomes due 29_tc_122 however the interest did not become due until the returns for were due_date therefore the gaps and jjm earnings_and_profits for cannot be reduced by the interest due on the tax deficiencies in issue id we have already found that petitioner failed to meet the substantiation requirement of sec_274 regarding his travel and entertainment_expenses and we find that he has failed to prove that the travel and entertainment_expenses were ordinary and necessary business_expenses therefore the earnings_and_profits of gaps and jjm should not be reduced by the amounts of the purported travel and entertainment_expenses which will be aggregated with the other_payments for petitioner's benefit as corporate_distributions the parties are in agreement that gaps was not a de jure corporation until date petitioners also argued that gaps was not a de_facto corporation before the date of incorporation although petitioners did not explain the effect of this argument on their case we assume that petitioners' argument is that earnings_of the group employee_benefit_plan business carried on in the name of gaps during january and date could not increase earnings_and_profits because gaps was not in existencedollar_figure petitioners' argument also implies that any gaps's payments to petitioner during january and february could not be corporate_distributions because gaps had no corporate existence during that period petitioners' argument is not persuasive an enterprise that conducts business in a corporate manner and files u s_corporation income_tax returns may be subject_to income_tax even if its incorporation was ineffective under state law united 14petitioners' argument could be a two-edged sword first it would seem to rule out any decrease in gaps's earnings_and_profits during january and date because the corporation was not in existence therefore if gaps had more expenses during january and february than income the earnings_and_profits of gaps for would actually be higher if we were to find that gaps was not in existence during those months second if gaps was not taxable as a corporation between jan and date then the income for those months should be taxable as sole_proprietorship income on the mancusos' personal return they reported no such income on their form_1040 states v scornavacco's restaurant inc 528_f2d_19 7th cir citing with approval 479_f2d_749 4th cir petitioner consistently treated gaps as an incorporated entity beginning in petitioner also caused corporate tax returns to be filed during the prior periods when he now argues gaps was not in existence on its pro forma tax_return gaps claimed and respondent allowed a net_operating_loss_deduction carried forward from its return petitioner held gaps out as a corporation therefore regardless of the status of gaps under illinois law for the period january-date we will treat gaps as a corporation for federal_income_tax purposes for the entire calendar_year petitioners have also failed to provide evidence of how expenses and distributions should be allocated between the sole_proprietorship and the corporation therefore we will make no adjustment to the amount of gaps's earnings_and_profits or gaps's corporate_distributions based on petitioners' corporate existence argument in light of petitioners' failure to prove otherwise we accept respondent's calculations of the earnings_and_profits of both jjm and gaps under sec_301 the amount of distributions in excess of earnings_and_profits is a non-taxable return_of_capital to the extent of petitioner’s basis in the stock we therefore must determine petitioner’s basis in the stock of his corporations the burden is on petitioner to prove his basis in the corporations at the time of the distributionsdollar_figure on the gaps schedule l dollar_figure is shown as petitioner’s original capital_contribution respondent has conceded this amount so petitioner's basis in gaps is at least dollar_figure petitioner claims that he lent the proceeds of two bank accounts totaling dollar_figure to gaps while we have found that these amounts were not loans we do believe that petitioner transferred these accounts to gaps however petitioner has failed to prove that he had a sufficient interest in the funds in these accounts to give him any basis in the accounts or in his gaps stock after 15petitioners in their reply brief argued that respondent has the burden_of_proof on the issue of petitioner's basis because this is a new issue raised by respondent however we disagree with petitioners' contention that this is a new issue respondent in her statutory notice determined that this case dealt with gaps's and jjm's constructive dividends the statutory notice did not address petitioner's basis in the corporations because respondent assumed that earnings_and_profits were sufficient to cover the amount of distributions after concessions it became clear that this was not the case this change in the factual framework does not render the issue of petitioner's basis a new issue the issue of corporate_distributions which is the broad issue in this case encompasses the need to determine petitioner's basis in the corporation sec_301 the controlling code section requires knowledge of a taxpayer's basis in the corporation in order to determine the taxpayer's return_of_capital and capital_gain once the issue of corporate_distributions was raised in the statutory notice the burden was on petitioners to prove all the facts relevant to that inquiry this not only included the burden of proving loans which petitioners spent most of their efforts on but it also included the burden of proving the amounts of the corporate_distributions the corporations' earnings_and_profits and petitioner's basis in the corporations the contribution petitioner testified as follows regarding these bank accounts well the claims account was strictly a function where we received funds from clients to administer and pay their employee benefit plans the monies flowed from the employer through our system and bank directly to employees and providers the other account or the premium account was a collection account where we were doing billings to employers collecting premiums and remitting net_premiums which are premiums minus commissions and fees expenses to insurance carriers so one went from employer to insurance carriers and one went from the employer to providers petitioner's testimony indicates that these accounts were flow- through accounts perhaps even trust accounts the funds were collected from one source and paid to another if this is so whatever funds were in the accounts at the time of transfer were subject_to the corporate liabilities to the designated distributees of the funds petitioners have not presented any evidence that these funds actually had a basis to petitioner net of liabilities when he transferred them to gaps we conclude therefore that petitioner's basis in gaps cannot be increased by the amounts of the two bank accounts petitioner also claims to have lent dollar_figure in furniture and equipment to gaps we have already found supra p that petitioner has failed to prove that he lent this property to gaps although we believe that petitioner transferred the furniture to gaps petitioner's basis in gaps cannot be increased by any amount for this contribution because he has not proven what his basis in the assets was at the time of contributiondollar_figure after considering all of the evidence we conclude that petitioner's basis in gaps was dollar_figure on the jjm schedule l dollar_figure is shown as petitioner’s original capital_contribution petitioners also claim that petitioner transferred the proceeds of a bank account totaling dollar_figure to jjm we do believe that this account was transferred unlike the gaps accounts there is no indication that this account was a flow-through account therefore petitioner’s basis in jjm was increased by the bank account contributed petitioner also claims to have transferred dollar_figure in furniture and equipment although we believe that petitioner contributed this property to jjm petitioners have not proven what petitioner's basis in the assets was at the time of contribution there is insufficient evidence to justify increasing petitioner's basis by any amount on account of this transferdollar_figure 16we note that petitioners could have argued that the cohan_rule may be used to estimate petitioner's basis in the furniture and equipment at the time of transfer 39_f2d_540 2d cir however even if petitioners had raised this argument they would have had to provide some reasonable evidentiary basis for estimating petitioner's basis under cohan 94_tc_337 85_tc_731 petitioners failed to do so 17see supra note petitioners also claim that petitioner transferred dollar_figure in accounts_receivable to jjm petitioner was a cash_basis taxpayer a cash_basis taxpayer has a zero basis in accounts_receivable 46_tc_604 see also 116_f2d_718 7th cir therefore petitioner's contribution of the accounts_receivable has no effect on his basis in jjm after consideration of all of the evidence we conclude that petitioner's basis in jjm was dollar_figure finally sec_301 treats the amount of the distribution not treated as a dividend to the extent it exceeds basis as gain from the sale_or_exchange of property this calculation we leave to the parties under rule issue additions to tax and penalty a sec_6651 --all petitioners sec_6651 provides in the case of failure_to_file a return by the due_date that the taxpayer is subject_to an addition_to_tax in the amount of percent of the tax for each month or fraction thereof that the delinquency continues not to exceed percent unless it is shown that such failure is due to reasonable_cause and not willful neglect petitioners' joint individual_income_tax_return was due_date sec_6072 on date the internal_revenue_service received the individual petitioners' joint_return form_1040 dated date with a postmark of date petitioners' gaps and jjm u s_corporation income_tax returns forms were due on date sec_6072 the internal_revenue_service did not receive gaps's and jjm's forms until date these forms were hand delivered were not signed and were undated petitioners claim that these forms were mailed along with the form_1040 at the end of date neither the individual nor the corporate petitioners requested extensions to file their federal_income_tax returns for the taxable_year the regulations tell how to count the number of delinquent months sec_301_6651-1 proced admin regs if the filing_date is a day other than the last day of a month the period that terminates with the date numerically corresponding thereto in the succeeding calendar month and each successive period shall constitute a month for purposes of sec_6651 sec_301_6651-1 proced admin regs as of date the corporate returns were already months delinquent as of august the individual return wa sec_5 months delinquent because any fraction of a month counts as an entire month for sec_6651 purposes sec_6651 therefore even if all the returns were mailed on august as petitioners assert they are subject_to the 5-percent-per-month addition to the tax due or the maximum percent of the tax due unless petitioners had reasonable_cause for the delay petitioners bear the burden of proving that the delay was due to reasonable_cause and not willful neglect rule a 290_us_111 petitioners presented no evidence regarding the reasons for their delay in filing or failure_to_file their returns petitioners have not met their burden of proving that the delay was due to reasonable_cause and not willful neglect therefore we hold for respondent on this issue b sec_6662 --jerome j and joanne l mancuso sec_6662 provides that if any part of any underpayment of income_tax is due to negligence or disregard of the rules or regulations an accuracy-related_penalty equal to percent of the underpayment is added to the tax respondent's determination is presumed correct and the burden is on petitioners to prove that they were not negligent 942_f2d_444 7th cir affg 94_tc_96 the mancusos presented no evidence on this issue nor did they argue this issue in either their opening or reply briefs negligence has been defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances id citing marcello v commissioner 380_f2d_499 5th cir 85_tc_934 petitioner is an experienced businessman and insurance agent there is evidence in the record that petitioner through gaps created and maintained a fairly complex record-keeping system to document and administer the employee benefit programs of his business clients however when it came to his own affairs and those of his wholly owned corporations petitioner did not institute and implement similar procedures for creating and maintaining documentation petitioner never produced any loan source documents nor did he provide sufficient substantiation of the purported business travel_expenses through contemporaneous_records or otherwise petitioner used his corporations as his personal pocketbooks paying both his and his family's personal and living_expenses out of the corporate till he not only failed to include these amounts in his gross_income but he also deducted many of the same amounts from the income of his corporations we do not believe petitioner's actions and omissions were reasonable in light of his actions and omissions and with no argument or evidence presented by petitioner to the contrary we sustain respondent on this issue c section 6655--gaps and jjm estimated_tax additions the final issue is whether gaps and jjm are liable for the addition_to_tax under sec_6655 for failure to pay estimated income_tax for petitioners have the burden of disproving respondent's determination rule a inasmuch as petitioners introduced no evidence to disprove or rebut respondent's determinations we sustain them to reflect the foregoing decisions will be entered under rule
